3 Ill. App. 2d 256 (1954)
121 N.E.2d 352
Harry L. Taylor, Appellant,
v.
Robert J. Ries, Appellee.
Gen. No. 46,303.
Illinois Appellate Court.
Opinion filed July 2, 1954.
Released for publication September 14, 1954.
*257 Matthew Steinberg, and Fred Polacek, for appellant.
William C. Wines, and Abraham Miller, of counsel.
John J. Maciejewski, for appellee.
Charles D. Snewind, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE LEWE.
Reversed and remanded for new trial.
Not to be published in full.